                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION


JAMES MATTHEWS,                                      )
                                                     )
                          Plaintiff,                 )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-60-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $4,300.00
in attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to
Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset
Program, payment will be made by check payable to Plaintiff’s counsel, Charlotte W. Hall, and
mailed to her office at P.O. Box 10629, Raleigh, NC 27605, in accordance with Plaintiff’s
assignment to her attorney of her right to payment of attorney's fees under the Equal Access to
Justice Act.


This Judgment Filed and Entered on February 27, 2019, and Copies To:
Charlotte Williams Hall                              (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)


DATE:                                        PETER A. MOORE, JR., CLERK
February 27, 2019                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
